t c memo united_states tax_court jesse m loughman and desa c loughman petitioners v commissioner of internal revenue respondent docket no filed date rachel k gillette and kirstin m jahn for petitioners luke d ortner for respondent memorandum opinion kerrigan judge the petition in this case was filed in response to a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal_income_tax and penalties as follows deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number year after concessions the remaining issues for our consideration are whether deductions for wages not attributable to costs of goods sold cogs paid to petitioners by palisades health care in palisades for tax years years in issue should be disallowed pursuant to sec_280e and whether petitioners are entitled to relief under the revenue act of pub_l_no sec_530 stat pincite as amended sec_530 the amounts in issue are as follows year disallowed deduction dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar background this case was fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated in our findings by this reference petitioners resided in colorado when they timely filed their petition palisades’ business activity palisades also known as colorado alternative health care ltd is an s_corporation organized under the laws of colorado petitioners were the sole owners of palisades and also served as its officers during the years in issue colorado licensed palisades to grow and sell medical marijuana tax reporting for the years in issue palisades elected to be treated as an s_corporation for federal_income_tax purposes and filed forms 1120s u s income_tax return for an s_corporation for the years in issue it reported ordinary business income of dollar_figure dollar_figure and dollar_figure respectively palisades claimed deductions from total income for ordinary and necessary business_expenses below-the-line deductions it claimed below-the-line deductions for items such as compensation of officers wages repairs and maintenance rents taxes and licenses interest depreciation advertising employee benefit programs and other deductions which it detailed on attached statements petitioners filed joint income_tax returns for the years in issue they received compensation from palisades both as passthrough income and as officer compensation petitioners reported passthrough income from palisades of dollar_figure dollar_figure and dollar_figure respectively on their schedules e supplemental income and loss part ii income or loss from partnerships_and_s_corporations attached to their income_tax returns for the years in issue petitioners reported wages they received from palisades of dollar_figure and dollar_figure for tax_year sec_2011 and sec_2012 respectively on their form sec_1040 u s individual_income_tax_return petitioners did not report any wages from palisades on their form_1040 for they have conceded that some of the wages they received from palisades for should have been reported petitioners included the wage payments they received from palisades as a part of palisades’ expenses in its sec_162 deductions respondent’s determinations respondent examined palisades’ returns for the years in issue respondent made flowthrough adjustments to petitioners’ taxable_income as a result of the application of sec_280e along with other adjustments and corresponding computational adjustments respondent determined that palisades’ below- the-line deductions should be disallowed but allowed palisades’ cogs to the extent substantiated the parties agree that some of petitioners’ wages are not cogs pursuant to sec_471 and sec_1_471-11 income_tax regs i burden_of_proof discussion generally the taxpayer bears the burden of proving that the commissioner’s determinations set forth in the notice_of_deficiency are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his or her entitlement to deductions and of substantiating the amounts of items underlying claimed deductions 503_us_79 sec_1_6001-1 income_tax regs under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii sec_162 deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to deductions indopco inc v commissioner u s pincite sec_162 allows taxpayers to deduct ordinary and necessary expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered thus compensation is deductible only if reasonable in amount and paid_or_incurred for services actually rendered see sec_1_162-7 income_tax regs cogs is not a deduction within the meaning of sec_162 but is subtracted from gross_receipts in determining a taxpayer’s gross_income see 69_tc_477 aff’d 630_f2d_670 9th cir sec_1_162-1 income_tax regs the parties dispute whether palisades may deduct the wages that it paid to petitioners to the extent that respondent disallowed the deductions they agree that these disallowed wage deductions cannot be characterized as cogs and that in disallowing any of the wage deductions petitioners’ flowthrough income from palisades increases iii sec_280e sec_261 provides that no deduction shall in any case be allowed in respect of items specified in this part i tems specified in this part refers to part ix of subchapter_b of chapter entitled items not deductible and this includes sec_280e expenditures in connection with the illegal sale of drugs see 128_tc_173 sec_280e precludes taxpayers from deducting any expense related to a business that consists of trafficking in a controlled substance see 139_tc_19 aff’d 792_f3d_1146 9th cir sec_280e disallows deductions only for the expenses of a business and does not preclude petitioners from taking into account palisades’ cogs see californians helping to alleviate med problems inc v commissioner t c pincite n we have previously held that medical marijuana is a controlled substance id pincite see also gonzalez v raich 545_us_1 532_us_483 the dispensing of medical marijuana while legal in colorado is illegal under federal_law see olive v commissioner t c pincite see also colo const art xviii sec congress in sec_280e has set an illegality under federal_law as one trigger to preclude a taxpayer from deducting expenses_incurred in a medical marijuana dispensary business olive v commissioner t c pincite this is true even if the business is legal under state law id petitioners contend that the application of sec_280e results in discriminatory treatment of s_corporation owners of marijuana businesses in violation of subchapter_s they argue that respondent’s treatment of petitioners’ wage income as an expense subject_to sec_280e causes the same income to be taxed twice once as wages and a second time as s_corporation income they contend that this results in the disallowed officer wages attributable to trafficking being included in palisades’ earnings which flowthrough to petitioners without any deduction for the wages petitioners contend that this treatment is contrary to the purpose and legislative intent of subchapter_s petitioners contend that discriminatory treatment results from an s corporation’s being required to pay a reasonable wage as a salary to its officers pursuant to sec_3111 sec_3121 sec_3301 and sec_3306 as other entities are not subject_to this reasonable wage requirement the code sections which petitioners refer to apply to the administration of employment_taxes the parties are not disputing the reasonableness of the wages rather petitioners are contending that this reasonable wage requirement results in double_taxation petitioners’ argument of double_taxation assumes that there is no distinction between gross_income from wages and passthrough income from the ownership of an s_corporation the economic considerations for these two items of income differ as do their tax treatments subchapter_s was designed to create a passthrough taxation system under which income is subjected to only one level of taxation see 531_us_206 sec_1366 provides that income losses deductions and credits of an s_corporation are passed through pro_rata to its shareholders on their individual tax returns the character of each item_of_income is determined as if it were directly from the source from which the corporation realized it or incurred in the same manner as it was by the corporation sec_1366 a shareholder’s gross_income includes his or her pro_rata share of the s corporation’s gross_income sec_1366 thus palisades’ income passes through to petitioners and they must report it on their individual tax returns separately and in addition to palisades’ passthrough income petitioners must report the wage compensation they received as officers of palisades as a part of their gross_income on their individual returns sec_61 provides that gross_income includes all income from whatever source derived see 348_us_426 this includes compensation_for services such as wages salaries and bonuses see sec_61 accordingly petitioners must include in their gross_income not only their pro_rata shares of palisades’ income but also their wages separately received for providing services to palisades petitioners’ contention that the application of sec_280e results in disparate treatment is misplaced an s_corporation subject_to sec_280e remains a flowthrough entity with one tax imposed at the shareholder level as prescribed by subchapter_s gitlitz v commissioner u s pincite see also 506_us_523 this can be illustrated by example if petitioners had hired a third party to perform the officer duties that they performed and they paid that third party an amount equal to that included as wages in petitioners’ gross_income petitioners’ gross_income would not include the third party’s wages from palisades petitioners would ultimately have less income but they would not owe federal_income_tax on the wages paid to the third party however sec_280e would still disallow palisades’ wage expense deductions not attributable to cogs petitioners’ flowthrough income would be the same the application of sec_280e to deny palisades’ wage expense deductions is not discriminatory it applies equally regardless of whether petitioners themselves or a third party receives the wages to the extent that petitioners believe they received disparate tax treatment as a result of organizing their marijuana business as an s_corporation petitioners were free to operate as any business_entity and in other trades petitioners chose to operate palisades as an s_corporation in the marijuana business petitioners are responsible for the tax consequences of their decision see 308_us_473 iv sec_530 relief sec_530 may afford a taxpayer relief from employment_taxes even if the relationship between the taxpayer and the worker would otherwise require payment of those taxes 121_tc_89 aff’d 425_f3d_1203 9th cir sec_530 provides relief if the taxpayer satisfies the following requirements the taxpayer has not treated the worker as an employee for any period the taxpayer has consistently treated the worker as not being an employee on all tax returns for periods after date and the taxpayer had a reasonable basis for not treating the worker as an employee 119_tc_121 aff’d 93_fedappx_473 3d cir petitioners contend that they are entitled to sec_530 relief to exempt the trafficking-related officer wages from the reasonable wage requirement because they have a reasonable basis which is to eliminate tax disparity sec_530 relief is limited to controversies regarding the employment_tax status of service providers under the common_law and does not apply with respect to statutory employees such as corporate officers joseph m grey pub accountant p c v commissioner t c pincite sec_530 applies only when the taxpayer has not already classified the individuals in question as employees and the government attempts to retroactively classify them as employees further the petition in this case was filed in response to a notice_of_deficiency and not in response to a notice_of_determination of worker classification see sec_7436 sec_530 is inapplicable to this case we have considered all of the arguments made by the parties and to the extent we did not mention them above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
